                Case 1:15-cv-07488-CM-RWL Document 899 Filed 10/21/19 Page 1 of 2


                                                                                            WWW.WILKINSONWALSH.COM
2001 M Street NW, 10th Floor                                                                          ___
   Washington, DC 20036
                                                                                                A LIMITED LIABILITY
                                                                                                  PARTNERSHIP



                                      WASHINGTON, D.C. | LOS ANGELES | NEW YORK


                                                 October 21, 2019
      VIA ECF

    The Honorable Colleen McMahon
    United States District Court
    Southern District of New York
    500 Pearl Street, Room 2550
    New York, New York 10007


                  Re: In re Namenda Direct Purchaser Antitrust Litig., 15-cv-7488 (CM)
      Dear Judge McMahon:

              We write to provide the Court with Forest’s position as to the admissibility of cumulative
      patent-related testimony from Plaintiffs’ expert witnesses Dr. Herrmann, Dr. Schneider, and Mr.
      Johnston.

              Our concern expressed at the pretrial conference was that Plaintiffs would turn this into a
      patent case. Of Plaintiffs’ 155 proposed Phase I exhibits, 65 relate to their patent case. Moreover,
      Dr. Herrmann, Dr. Schneider, and Mr. Johnston collectively provided well over 500 pages of
      reports and exhibits associated with the patent case and opined on overlapping issues. For
      example, Mr. Johnston and Dr. Hermann offer overlapping opinions that Forest would not have
      satisfied its burden on infringement. See Johnston Report at ¶¶ 371, 373; Hermann Report at ¶ 34.
      Similarly, Mr. Johnston and Dr. Schneider opine on how one of skill in the art would have
      understood one of the pieces of prior art that Mylan intended to use to support its patent invalidity
      defenses. See Johnston Report at ¶141 (relying on Dr. Fishman’s interpretation that Marcea &
      Tempel expressly discloses a patient diagnosed with Alzheimer’s disease); Schneider Report at ¶
      92 (providing Dr. Schneider’s view that Marcea & Tempel expressly discloses a patient diagnosed
      with Alzheimer’s disease).

             In their submission, however, Plaintiffs state that they do not intend to retry the patent case
      and that they believe that the direct testimony of these three patent witnesses will only take
      approximately one day. See ECF No. 897 (Oct. 18, 2019 Letter to McMahon from Chorush re
      Admissibility of Patent Technical Experts) at 1.

             Given these representations by Plaintiffs, Defendants do not currently believe that the
      Court needs to put any further specific restrictions in place on the patent case at this time. As trial
      progresses, if Plaintiffs are presenting cumulative testimony or are in fact trying to retry the patent
      Case 1:15-cv-07488-CM-RWL Document 899 Filed 10/21/19 Page 2 of 2



case, Defendants will object at the appropriate time and the Court will have the ability to rule on
Defendants’ objections in light of the actual testimony.

                                                     Respectfully submitted,




                                                     Beth Wilkinson




                                                2
